Exhibit 10.2
 
July 12, 2010
 
Riviera Holdings Corporation
2901 Las Vegas Blvd., South
Las Vegas, NV 89109
Attention:




Re:           Backstop Commitment Agreement


Ladies and Gentlemen:


 
1.
Reference is made to the chapter 11 bankruptcy cases (the “Chapter 11 Cases”)
that will be filed in the United States Bankruptcy Court for the District of
Nevada (the “Bankruptcy Court”), in which Riviera Holdings Corporation (“RHC”)
and certain of its affiliates will be debtors and debtors in possession
(collectively, the “Debtors”).  Reference is further made to: (i) the lock-up
letter agreement dated July 12, 2010 (the "Lockup Agreement")  between the
Debtors and Consenting Lenders (as defined therein); (ii) that chapter 11 plan
of reorganization attached to the Lockup Agreement as Exhibit 1 that will be
filed by the Debtors with the Bankruptcy Court on July 12, 2010  (the “Petition
Date”) (as such plan of reorganization may be modified or amended from time to
time in accordance with the terms thereof, the “Plan”), (iii) the disclosure
statement that will accompany the Plan (as it may be modified or amended from
time to time, the “Disclosure Statement”) and (iv) the cash collateral
stipulation attached to the Lockup Agreement  as Exhibit 2 (the “Cash Collateral
Stipulation”).  Capitalized terms used in this letter agreement (the “Backstop
Commitment Agreement”) and not otherwise defined herein shall have the meanings
provided in the Plan.



 
2.
The Plan provides for  implementation of one of two financing
alternatives:  (a) the Total New Money Investment Alternative on the terms as
provided for in the Plan or (b) the Partial New Money  Investment Alternative on
the terms as provided for in the Plan.  Pursuant to the Total New Money
Investment Alternative, certain Senior Secured Lenders will provide the
Reorganized Debtors (i) on the Substantial Consummation Date with $10.0 million
pursuant to a committed revolving credit facility (the “Working Capital
Facility”) and (ii) on the Designated New Money Election Date with additional
liquidity in the amount of $20.0 million (the “Designated New Money
Investment”).  Pursuant to the Partial New Money Investment Alternative, certain
Senior Secured Lenders will provide  the Working Capital Facility to the
Reorganized Debtors on the Substantial Consummation Date.  As used herein, “New
Money Investment” refers to (x) if the Total New Money Investment Alternative is
effectuated under the Plan, consummation of the Designated New Money Investment
and Working Capital Facility and (y) if the Partial New Money Investment
Alternative is effectuated under the Plan, consummation of the Working Capital
Facility.



 
3.
In the event the Designated Consenting Lenders and Debtors have unanimously
agreed upon the terms of the  Series B Term  Loan Budget on or before the date
that is 30 days after the entry of the order approving the adequacy of the
Solicitation Materials by the Bankruptcy Court (the “Budget Contingency”) and
the Designated New Money Election is made, the Total New Money Investment
Alternative shall be effectuated under the Plan.  If, however, the Designated
Consenting Lenders and Debtors are unable to satisfy the Budget Contingency or
are able to satisfy the Budget Contingency but the Designated New Money Election
is not made, the Partial New Money Investment Alternative shall be effectuated
under the Plan instead of the Total New Money Investment Alternative.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
To the extent the Total New Money Investment Alternative is effectuated under
the Plan, each Senior Secured Lender (including each Backstop Lender) shall have
the right  (a) to participate in the New Money Investment based on its Pro Rata
Share and (b) to receive on account, and to the extent, of its participation
therein its Pro Rata Share of (i) notes evidencing the Series B Term  Loan, (ii)
notes evidencing revolving credit loans outstanding at any time under the
Working Capital Facility, (iii) 15.0% of the Class B Shares (subject to dilution
only under those certain conditions specified in the Plan), and (iv) penny
warrants to purchase up to 10.0% of the Class B Shares (it being understood that
the exercise of such penny warrants shall result in dilution of the amount of
Class B Shares received by all Senior Secured Lenders under the Plan and
otherwise received by those certain Senior Secured Lender as partial
consideration for participating in the New Money Investment) (clauses (b)(i)
through (b)(iv), collectively, the “Total New Money Investment Alternative
Consideration”).



 
5.
To the extent the Partial New Money Investment Alternative is effectuated under
the Plan, each Senior Secured Lender (including each Backstop Lender) shall have
the right (a) to participate in the  New Money Investment based on its Pro Rata
Share and (b) to receive on account, and to the extent, of its participation
therein its Pro Rata Share of  (i) notes evidencing revolving credit loans
outstanding at any time under the Working Capital Facility  and (ii) 7.0% of the
Class B Shares (subject to dilution only under those certain conditions
specified in the Plan) (clauses (b)(i) and (b)(ii), collectively, the “Partial
New Money Investment Alternative Consideration” and together with the Total New
Money Investment Alternative Consideration, the "New Money Investment
Consideration").



 
6.
Each Senior Secured Lender shall be required to accept such offer to participate
in the Total New Money Investment Alternative  or the Partial New Money
Investment Alternative, as the case may be,  in a writing to be delivered to the
Agent no later than  the earlier of the date that is (a) fourteen (14) days
after the date the Debtors file their 5-year projections and (b) three (3) days
after the entry of the order approving the adequacy of the Solicitation
Materials by the Bankruptcy Court.



 
7.
“Pro Rata Share” means with respect to each Senior Secured Lender (x) the total
amount of First Priority Senior Secured Claims and/or Senior Secured Claims held
by such Senior Secured Lender as of the Petition Date divided by (y) the
aggregate amount of all First Priority Senior Secured Claims and Senior Secured
Claims as of the Petition Date.

 
 
2

--------------------------------------------------------------------------------

 
 
 
8.
To provide assurance that the Designated New Money Investment (solely to the
extent the Total New Money Investment Alternative is effectuated)  shall be
fully funded in the aggregate amount of $20.0 million and the Working Capital
Facility (irrespective of whether the Total New Money Investment Alternative or
Partial New Money Investment Alternative is effectuated) shall be fully
committed  in the aggregate principal amount of $10.0 million, each of the
undersigned (collectively, the “Backstop Lenders”) hereby commits, severally and
not jointly, (a) to fund its Pro Rata Share of the Designated New Money
Investment and commit to fund its Pro Rata Share of the Working Capital Facility
(collectively, the “Backstop Lender Pro Rata Share”) and (b) to backstop an
amount equal to the Pro Rata Share of all Senior Secured Lenders (other than the
Backstop Lenders) of the Designated New Money Investment and Working Capital
Facility by providing commitments to make Series B Term  Loans under the Second
Lien Credit Agreement and Revolving Loans under the First Lien Credit
Agreement  in accordance with the percentages set forth on Schedule 1 attached
hereto (each such percentage, the “Backstop Commitment Percentage”), in each
case, on the terms described herein and in the Plan (such commitments,
collectively, the “Backstop Commitments”).  To the extent that any Senior
Secured Lender (other than a Backstop Lender) (i) elects not to participate in
or (ii) elects not to participate according to its full Pro Rata Share of, as
applicable, the Designated New Money Investment (such aggregate amount, the
“Unsubscribed Loans”) and the Working Capital Facility (such aggregate amount,
the “Unsubscribed Commitment” and together with the Unsubscribed Loans, the
“Unsubscribed Amount”), each Backstop Lender shall fund its Backstop Commitment
Percentage of the Unsubscribed Loans and commit to fund its Backstop Commitment
Percentage of the Unsubscribed Commitment on the Substantial Consummation
Date.  Notwithstanding anything herein or otherwise, in no event shall any
Backstop Lender be required to fund in excess of its Backstop Lender Pro Rata
Share and its Backstop Commitment Percentage of the Unsubscribed Amount.



 
9.
In addition to receiving its Pro Rata Share of the Total New Money Investment
Alternative Consideration or Partial New Money Investment Alternative
Consideration, as applicable, each Backstop Lender shall have the right to
receive on account, and to the extent, of its participation in the New Money
Investment its Backstop Commitment Percentage of the portion of such Total New
Money Investment Alternative Consideration or Partial New Money Investment
Alternative Consideration, as applicable, that otherwise would have been
distributable to those Senior Secured Lenders electing not to participate in or
not to participate according to their full Pro Rata Share of, as applicable, the
New Money Investment.



 
10.
The Debtors hereby agree to pay, and the Backstop Order shall authorize the
payment of, the following commitment fees (the "Commitment Fees") to the
Backstop Lenders (which, for the avoidance of doubt, shall be in addition to
that portion of the New Money Investment Consideration received by the Backstop
Lender on account of their participation in the New Money Investment in its
capacity as a Senior Secured Lender):  (a)(i) if the Budget Contingency is
satisfied, (ii) the Total New Money Investment Alternative is effectuated under
the Plan, (iii) the Substantial Consummation Date occurs; and (iv)  the Series B
Term Loan is fully funded and the entire Working Capital Facility is made
available as provided for in the Plan, 5.0% of the Class B Shares (subject to
dilution only under those certain conditions specified in the Plan) shall be
fully earned,  payable and non-refundable to the Backstop Lenders, (b) if the
Budget Contingency is satisfied, but either this Backstop Commitment Agreement
is terminated pursuant to its terms  or the Substantial Consummation Date does
not occur, $1,000,000 in cash shall be fully earned, payable
and  non-refundable  upon such  date to the Backstop Lenders; provided, however,
that to the extent (i)  this Backstop Commitment Agreement is materially
breached by any Backstop Lender (ii) this Backstop Commitment Agreement is
terminated in connection with the Lockup Agreement having been terminated solely
as a result of a breach thereof by any Backstop Lender in its capacity as a
Designated Consenting Lender, or (iii) the Substantial Consummation Date does
not occur other than as a result of the actions and/or inactions of the Debtors
that are in breach of the Lockup Agreement,  the Debtors shall not be required
to pay the Backstop Lenders the $1,000,000 cash fee described in this clause
(b), and (c)(i) if either the Budget Contingency is not satisfied or the Budget
Contingency is satisfied but the Designated New Money Election is not made, (ii)
the Partial New Money Investment Alternative is effectuated under the Plan,
(iii) the Substantial Consummation Date occurs and (iv) the entire Working
Capital Facility is made available as provided for in the Plan, $300,000 in cash
shall be fully earned, non-refundable and payable to the Backstop Lenders.  For
the avoidance of doubt, any amounts paid to the Backstop Lenders pursuant to
this paragraph shall be paid to the Backstop Lenders on a pro rata basis based
on the Backstop Commitments Percentages set forth on Schedule 1 attached
hereto.  In addition, the Backstop Order shall provide the Backstop Lenders with
an administrative expense claim pursuant to Section 503(b)(1) of the Bankruptcy
Code on account of the Debtors’ obligation hereunder, including the obligations
to pay the fees and expenses as provided for herein.

 
 
3

--------------------------------------------------------------------------------

 
 
 
11.
The agreement of the Backstop Lenders and the Debtors hereunder is expressly
conditioned upon, and subject to, (a) satisfaction of each of the conditions set
forth in the Plan, (b) no Consenting Lender Termination Event (as defined in the
Lockup Agreement) having occurred under the Lockup Agreement (unless the
occurrence of such Consenting Lender Termination Event shall have been waived in
writing by the Requisite Consenting Lenders), (c) the Backstop Order (which
shall be in form acceptable in all respects to the Backstop Lenders) having been
entered by the Bankruptcy Court and continuing to be in full force and
effective, or alternatively, the Plan, as amended, providing for the approval of
this Backstop Commitment Agreement, and (d) the Bankruptcy Court’s entry of a
Final Order approving the Cash Collateral Stipulation (which shall be in form
and substance reasonably acceptable in all respects to the Designated Consenting
Lenders) and the Debtors’ compliance with, and the continued effectiveness of,
the Cash Collateral Stipulation as approved by the Final Order (collectively,
“Backstop Commitment Agreement Conditions”).  Upon the failure of a Backstop
Commitment Agreement Conditions to be satisfied at any time during the period
from the date hereof through the Substantial Consummation Date, the Majority
Backstop Lenders (as defined below) shall have the right (in their sole and
absolute discretion) immediately to terminate the Backstop Commitment Agreement.

 
 
12.
For purposes of this Backstop Commitment Agreement, (i) “Majority Backstop
Lenders” means the Backstop Lenders that collectively hold two-thirds of the
aggregate Backstop Commitment Percentage set forth on Schedule 1 attached
hereto.

 
 
4

--------------------------------------------------------------------------------

 
 
 
13.
Notwithstanding any other provisions herein, the Debtors shall not pay any fee
or  expense hereunder to any Backstop Lender that is in material breach of its
obligations hereunder (each such Backstop Lender, a “Defaulting Backstop
Lender”).  The Backstop Lenders hereby agree and acknowledge that, to the extent
(a) one or more of the Backstop Lenders is a Defaulting Backstop Lender and (b)
one or more of the Backstop Lenders that is not a Defaulting Backstop Lender
(each such Backstop Lender, a “Performing Backstop Lender”) agrees, in its sole
and absolute discretion, to fund and commit to fund, as applicable, its Ratable
Share of such Defaulting Backstop Lender’s Backstop Lender Pro Rata Share and
Backstop Commitment Percentage of the Unsubscribed Amount, then each Performing
Backstop Lender shall be entitled to receive (and the Debtors shall be obligated
to pay) its Ratable Share of any fee that would have been payable to such
Defaulting Backstop Lender but for such Defaulting Backstop Lender’s breach of
this Backstop Commitment Agreement and 35% of any distribution such Defaulting
Backstop Lender is entitled to receive under the Plan on account of its Allowed
First Priority Senior Secured Claims and Senior Secured Claims thereunder.  In
the event that any Defaulting Backstop Lender fails to meet its obligations
under this Backstop Commitment Agreement, each Performing Backstop Lenders shall
have the right, but not the obligation, to assume such obligations.  “Ratable
Share” means with respect to each Performing Backstop Lender (x) the total
amount of First Priority Senior Secured Claims and/or Senior Secured Claims held
by such Performing Backstop Secured Lender as of the Petition Date divided by
(y) the aggregate amount of all First Lien Senior Secured Claims and Senior
Secured Claims held by all Performing Backstop Lenders as of the Petition Date.

 
 
14.
Whether or not the transactions contemplated hereby are consummated, and
provided there has not been a material breach hereunder by a Backstop Lender,
the Debtors agree to: (x) pay within ten (10) days of demand the reasonable and
documented fees and expenses  of the Backstop Lenders incurred previously or in
the future  relating to the preparation, negotiation and approval of  the
Backstop Commitments, Backstop Commitment Agreement, and order approving the
Backstop Commitment Agreement, but with regard to attorneys fees and expenses,
reimbursement is limited to  the reasonable fees and expenses of the collective
counsel, and not individual counsel, for the Backstop Lenders and (y) indemnify
and hold harmless the Backstop Lenders and their respective general partners,
members, managers and equity holders, and the respective officers, employees,
affiliates, advisors, agents, attorneys and accountants of each such entity, and
to hold the Backstop Lenders and such other persons and entities (each an
“Indemnified Person”) harmless from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, which any such person or
entity may incur, have asserted against it or be involved in as a result of or
arising out of or in any way related to this letter, the proposed Backstop
Commitments contemplated hereby, the use of proceeds thereunder or
any  transaction or any claim, litigation or investigation or proceeding
relating to any of the foregoing, regardless of whether any of such Indemnified
Persons is a party thereto, and to reimburse each of such Indemnified Persons
upon ten (10) days demand for any reasonable legal or other expenses incurred in
connection with any of the foregoing; provided, however, that the foregoing
indemnity shall not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they have resulted from
the willful misconduct or gross negligence of such Indemnified Person.  No
Indemnified Person shall be liable for any special, indirect, consequential or
punitive damages in connection with its activities related to the Backstop
Commitments except to the extent they have resulted from the willful misconduct
or gross negligence of such Indemnified Person.  The terms set forth in this
paragraph and paragraph 10 above shall survive termination of this Backstop
Commitment Agreement and shall remain in full force and effect regardless of
whether the documentation for the New Money Investment is executed and
delivered, provided there has not been a material breach hereunder by any
Backstop Lender.

 
 
5

--------------------------------------------------------------------------------

 
 
 
15.
It is understood and agreed by the Debtors and Backstop Lenders that money
damages would be an insufficient remedy for any breach of this Agreement by
either of them and each non-breaching party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any party to comply promptly with any
of its obligations hereunder.

 
 
16.
This Backstop Commitment Agreement (a) is not assignable by the Debtors without
the prior written consent of the Majority Backstop Lenders (and any purported
assignment without such consent shall be null and void), and (b) is intended to
be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto.  Notwithstanding the foregoing, the Backstop Lenders may assign
all or any portion of their rights and obligations hereunder to one or more
financial institutions reasonably acceptable to RHC; provided, that RHC’s
consent shall not be required for (x) any such assignment to another Backstop
Lender or (y) an assignment by any Backstop Lender of its rights, but not its
obligations, hereunder to an affiliate of such Backstop Lender.  Upon any such
assignment, the obligations of the Backstop Lenders in respect of the portion of
their obligations so assigned shall terminate.  The obligations of the Backstop
Lenders under this Backstop Agreement are several, and not joint and several.

 
 
17.
This Backstop Commitment Agreement sets forth the agreement of the Backstop
Lenders to fund and commit to fund, as applicable, the Unsubscribed Amount on
the terms described herein and shall be considered withdrawn and the obligations
on the part of the Backstop Lenders and the Debtors as provided for herein shall
be of no force and effect if (a) the Backstop Lenders have not received from the
Debtors fully executed counterparts to this Backstop Commitment Agreement on or
before July 12, 2010, unless such deadline is extended by the mutual agreement
of the Majority Backstop Lenders and the Debtors and (b) the Agreement Effective
Date (as defined in the Lockup Agreement) does not occur.

 
 
18.
The obligations of the Backstop Lenders hereunder shall terminate and all of the
obligations of the Debtors (other than the obligations of the Debtors to (i) pay
the reimbursable fees and expenses, (ii) satisfy their indemnification
obligations and (iii) pay fees, if any, earned under paragraph 10 of this
Backstop Commitment Agreement) shall be of no further force or effect, upon
termination of this Backstop Commitment Agreement in accordance with paragraph
11 above.

 
 
6

--------------------------------------------------------------------------------

 
 
 
19.
THIS BACKSTOP COMMITMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 
 
20.
This Backstop Commitment Agreement may not be amended or waived except in
writing signed by the Debtors and each Backstop Lender, and approved by the
Bankruptcy Court after the Petition Date.  This Backstop Commitment Agreement
may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed counterpart of this Backstop Commitment
Agreement by facsimile or portable document format (PDF) shall be effective as
delivery of a manually executed counterpart of this Backstop Commitment
Agreement.

 
 
21.
Nothing herein shall be deemed an admission of any kind.  Pursuant to Federal
Rule of Evidence 408 and any applicable state rules of evidence, this Backstop
Commitment Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding  before the
Bankruptcy Court to approve the Backstop Commitment Agreement or enforce the
terms of this Backstop Commitment Agreement.

 
 
22.
Notwithstanding anything contained herein, each Backstop Lender acknowledges
that its decision to enter into this Backstop Commitment Agreement has been made
by such Backstop Lender independently of any other Backstop Lender.

 
 
23.
This Backstop Commitment Agreement is the product of extensive discussions and
negotiations between and among the Debtors and the Backstop Lenders.  Each of
the foregoing was represented by counsel of its choice who either (i)
participated in the formulation and documentation of this Backstop Commitment
Agreement or (ii) was afforded the opportunity to review and provide comments
thereon.  Accordingly, the general rule of contract construction known as
“contra proferentem” shall not apply to the construction or interpretation of
any provision of this Backstop Commitment Agreement.

 
 
24.
This Backstop Commitment Agreement constitutes the entire understanding among
the parties hereto with respect to the subject matter hereof and replaces and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and shall
become effective and binding upon the mutual exchange of fully executed
counterparts.

 
 
25.
The undersigned represent that they have the authority to execute and deliver
this Backstop Commitment Agreement.

 


 
[SIGNATURE PAGES FOLLOW]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Backstop Commitment
Agreement to be duly executed as of the day and year first written above.


 

 
RIVIERA HOLDINGS CORPORATION
 
By:
/s/ Tullio J. Marchionne  
Name:  Tullio J. Marchionne
 
Title:  Secretary
     
RIVIERA OPERATING CORPORATION
 
By:
/s/ Tullio J. Marchionne  
Name:  Tullio J. Marchionne
 
Title:  Secretary
     
RIVIERA BLACK HAWK, INC.
 
By:
/s/ Tullio J. Marchionne  
Name:  Tullio J. Marchionne
 
Title:  Secretary

 
 
 
8

--------------------------------------------------------------------------------

 
 


 

 
SCH/VIII BONDS, LLC
     
By:
/s/ Marcos Alvarado
 
Name:  Marcos Alvarado
 
Title:  Vice President
         
SCH/VIII BONDS II, L.L.C.
             
By:
/s/ Marcos Alvarado
 
Name: Marcos Alvarado
 
Title:  Vice President
         
SCH/VIII BONDS III, L.L.C.
             
By:
/s/ Marcos Alvarado
 
Name:  Marcos Alvarado
 
Title:  Vice President
         
SCH/VII BONDS IV, L.L.C.
             
By:
/s/ Marcos Alvarado
 
Name:  Marcos Alvarado
 
Title: Vice President
         
STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND L.P.,
by its investment manager,
SVP SPECIAL SITUATIONS LLC
     
By:
/s/ Lewis Schwartz
 
Name:  Lewis Schwartz
 
Title:  Chief Financial Officer

 
 
9

--------------------------------------------------------------------------------

 
 

 
CERBERUS SERIES FOUR HOLDINGS, LLC
By: Cerberus Institutional Partners, L.P. - Series Four, its Managing Member
By: Cerberus Institutional Associates, L.L.C., its General Partner
     
By:
/s/ Seth Plattus
 
Name:  Seth Plattus
 
Title:  Senior Managing Director
         
DESERT ROCK ENTERPRISES LLC
     
By:
/s/ Daniel Morrell
 
Name:  Daniel Morrell
 
Title:  Chief Financial Officer

 
 
 
[Signature Page to Backstop Commitment Agreement]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CASH COLLATERAL STIPULATION
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


BACKSTOP COMMITMENT PERCENTAGES


Backstop Lender
Backstop Commitment Percentage
SOF-VIII U.S. Hotel Holdings Holdco, L.L.C
55.375%
Strategic Value Partners, LLC
16.613%
Cerberus Capital Management, L.P.
14.263%
Desert Rock Enterprises LLC
13.749%

 
 



